Citation Nr: 1016378	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2. Entitlement to service connection for sleep apnea, to 
include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1965 to March 1968. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California, which denied service connection for PTSD and 
sleep apnea.  A subsequent August 2006 rating decision 
confirmed and continued the previous denial of PTSD.  

In July 2007 a Board hearing was held and the transcript is 
of record. 

In an August 2008 decision the Board remanded the claim for 
verification of the claimed stressors. 

Claims of service connection for PTSD also encompass claims 
of service connection for all psychiatric disabilities 
afflicting a Veteran based on a review of the medical 
evidence. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
However, as the Veteran has been diagnosed with PTSD only, a 
claim for any other psychiatric disability will not be 
considered.  This does not prejudice or prohibit the Veteran 
from filing a claim for any other psychiatric disorder, 
should one develop, or for any organic neurological disorder. 


FINDINGS OF FACT

1.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

2.  The preponderance of the evidence is against a finding 
that the Veteran has PTSD as a result of his service in the 
military.

3.  The preponderance of the evidence is against a finding 
that the Veteran's sleep apnea manifested in service or 
within one year of service discharge or is causally related 
to service or otherwise related to any disease or injury in 
service.


CONCLUSIONS OF LAW

1. The criteria for service connection for post traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).

2. The criteria for service connection for sleep apnea, to 
include as secondary to PTSD, have not been met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February and March 2006. Further notice was 
provided in February 2007 concerning secondary service 
connection.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board, which he did. 
 All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

PTSD 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by competent evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See, 
generally, Cohen, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed Cir. 1996).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  
If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  

The Veteran served in Vietnam; however, he did not engage in 
combat and any claimed stressors must be independently 
verified or corroborated. 

In his June 2006 stressor statement and at the July 2007 
Board hearing, the Veteran identified his claimed 
"stressors" as three incidents that occurred when he was 
stationed in Vietnam.  The first incident involved the 
Veteran being on "R&R" in June-August of 1965 and being 
transported in a helicopter when a Major pushed a Vietnamese 
man out of the helicopter and ordered the Veteran to do the 
same or else be pushed out of the helicopter himself, so he 
did.  The Veteran did not know the name of Major and his 
friend that was with him on the helicopter is since deceased.  
The second incident occurred in August-September 1965 when 
the Veteran was handed a hand grenade without a pin by a 
child, which he threw into a river and it exploded.  

The previous August 2008 Board decision determined that both 
of these anecdotal events - where the Veteran could not 
provide the names of the participants; where corroborating 
witnesses were deceased or unknown; and where any other 
credible supporting evidence was not available - could not 
service as a basis for the "stressor" element of a claim 
for service connection for PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128, 134 (1997) ("Anecdotal incidents, although they 
may be true, are not researchable.")  Objective information 
in addition to the Veteran's testimony is needed to 
corroborate his statements.  No such additional information 
has been received. 

The third claimed "stressor" incident occurred in August-
September 1965 when the Veteran's friend, John Sullivan, was 
wounded and another individual from his unit was killed after 
they rode a motorcycle into an unsafe zone and were shot.  In 
the August 2008 decision the Board remanded the claim to 
verify this claimed stressor.  Unit histories were searched 
but there was no information that John Sullivan was injured 
or killed.  Morning reports were also searched for injuries 
or casualties but no entries were located on either the 
alleged incident or individual. 

None of the Veteran's claimed "stressors" have been 
independently verified, nor has any objective information 
been submitted to corroborate the claimed "stressors." 

The VA medical treatment records evidence that the Veteran 
has been diagnosed with and treated for PTSD since March 2006 
based on the Veteran's self-reported Vietnam experiences.  
Although the Veteran has been diagnosed with PTSD, his 
diagnoses are based on his uncorroborated self-reported 
history of non-combat stressors.  To warrant service 
connection for PTSD, 38 C.F.R. § 3.304(f) provides that the 
diagnosis must conform to 38 C.F.R. § 4.125(a), and must be 
based either on a claim or account of events during 
demonstrated combat, or on verified stressors.  No probative 
weight may be assigned to a diagnosis of PTSD based on the 
Veteran's unverified stressors.

Numerous lay statements attesting to the Veteran's condition 
and behavior were submitted by his immediate family, 
coworkers and friends.  While these statements provide 
compelling evidence of the Veteran's current mental and 
physical state, they do not corroborate his claimed in 
service stressor incidents. 

The Veteran has argued that he has PTSD and that it is 
related to service, however, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed PTSD disability, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
fact that no probative weight may be assigned to a diagnosis 
of PTSD based on the Veteran's account of unverified non-
combat stressors.  See Jandreau v. Nicholson, 492 F.3d 1372; 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that there is no medical evidence of a 
confirmed diagnosis of PTSD which is based on a verified 
stressor.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection for PTSD is not warranted. Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Sleep Apnea 

The Veteran is diagnosed with sleep apnea.  The Veteran does 
not contend, nor is there any evidence, that he had a sleep 
disorder or disturbances in service.  There is no medical 
evidence to suggest that the Veteran's current sleep apnea 
was caused by or developed during service and, therefore, 
sleep apnea cannot be service connected directly. 

The Veteran contends that his sleep apnea is due to his PTSD, 
which is not currently service connected. 

Service connection can be granted on a secondary basis.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

As the Veteran's PTSD is not service connected, his sleep 
apnea cannot be secondarily service connected as a result of 
his PTSD.  38 C.F.R. § 3.310. 

Absent any competent and probative medical evidence relating 
the Veteran's current sleep apnea to service on either a 
direct or secondary basis, the preponderance of the evidence 
is against the claim; there is no doubt to be resolved; and 
service connection for sleep apnea is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied. 

Entitlement to service connection for sleep apnea, to include 
as secondary to PTSD, is denied. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


